NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 09-10302

               Plaintiff - Appellee,             D.C. No. 1:91-cr-00921-ACK

   v.
                                                 MEMORANDUM *
 DENNIS J. SITTMAN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                       Alan C. Kay, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Dennis J. Sittman appeals from the district court’s judgment revoking a

previous term of supervised release and imposing a term of imprisonment and a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
new term of supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Sittman contends that the district court procedurally erred by failing to

explain its reasons for imposing another term of supervised release and contends

that the new term of supervised release is substantively unreasonable. The record

reflects that the district court did not procedurally err, and the sentence is not

substantively unreasonable in light of the totality of the circumstances and the

factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 49-

51 (2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc);

United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir. 2006).

       AFFIRMED.




SR/Research                                 2                                        09-10302